08/08/2019
                IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                  June 18, 2019 Session

             WILLIAM L. BOONE v. TOWN OF COLLIERVILLE

                 Appeal from the Chancery Court for Shelby County
                    No. CH-18-0304-1 Walter L. Evans, Judge
                     ___________________________________

                            No. W2018-02005-COA-R9-CV
                        ___________________________________


After the dismissal of his federal action, plaintiff filed a state court action alleging a
violation of the Public Employee Political Freedom Act. The defendant city thereafter
filed a motion to dismiss, arguing that because plaintiff’s action was against a state entity,
plaintiff could not rely on the saving statute, Tennessee Code Annotated section 28-1-
115. The trial court denied the motion to dismiss but granted an interlocutory appeal. We
granted the application for interlocutory appeal and now reverse the decision of the trial
court.

     Tenn. R. App. P. 9 Interlocutory Appeal; Judgment of the Chancery Court
                                      Reversed

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which THOMAS R.
FRIERSON, II, and CARMA DENNIS MCGEE, JJ., joined.

Edward J. McKenney, Jr. and William Joseph Wyatt, Collierville, Tennessee, for the
appellant, City of Collierville, Tennessee.

Donald A. Donati and Bradley Andrew Davis, Collierville, Tennessee, for the appellee,
William L. Boone.


                                         OPINION

                                  PROCEDURAL HISTORY
      On March 27, 2015, Defendant/Appellant Town of Collierville (“Collierville”)
terminated the employment of Plaintiff/Appellee William L. Boone. On March 25, 2016,
Mr. Boone filed a complaint in federal district court against Collierville alleging a 42
U.S.C. § 1983 violation and a violation of the Public Employee Political Freedom Act
(“PEPFA”). On March 15, 2017, the 1983 claim was dismissed with prejudice, and the
PEPFA claim was dismissed without prejudice.

       On March 5, 2018, Mr. Boone refiled his PEPFA claim in the Shelby County
Chancery Court. Collierville moved to dismiss the complaint on the basis that Mr. Boone
failed to file his complaint within 32 days of the dismissal pursuant to 28 U.S.C. §
1367(d). In particular, Collierville argued that Mr. Boone was not entitled to rely on the
saving statute, Tennessee Code Annotated section 28-1-115, because application of the
saving statute was barred by sovereign immunity. The trial court denied the motion but
granted permission to seek an interlocutory appeal. This Court granted the interlocutory
appeal on December 3, 2018.

                                     ISSUE PRESENTED

      This appeal involves a single issue: whether Mr. Boone was entitled to rely on the
saving statute found in Tennessee Code Annotated section 28-1-115 in refiling his
PEPFA claim.

                                  STANDARD OF REVIEW

        In this case, the trial court denied a motion to dismiss on the basis of the expiration
of the statute of limitations. The trial court’s decision to grant or deny a motion to dismiss
for failure to state a claim is reviewed de novo with no presumption of correctness.
Cannon ex rel. Good v. Reddy, 428 S.W.3d 795, 798 (Tenn. 2014). With regard to a
motion to dismiss for failure to state a claim, we have explained:

       A Rule 12.02(6) motion tests “only the legal sufficiency of the complaint,
       not the strength of the plaintiff’s proof or evidence.” Webb v. Nashville
       Area Habitat for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011). The
       resolution of such a motion is therefore determined by an examination of
       the pleadings alone. Id. The court should grant the motion to dismiss only if
       it appears that the plaintiff cannot establish any facts in support of the claim
       that would warrant relief.

Woodruff by & through Cockrell v. Walker, 542 S.W.3d 486, 493 (Tenn. Ct. App.
2017), perm. app. denied (Tenn. Oct. 6, 2017).

       To the extent that this case requires that we construe statutes, our review is also de
novo. Freeman v. Marco Transp. Co., 27 S.W.3d 909, 911–12 (Tenn. 2000) (“Issues of
statutory construction are questions of law and shall be reviewed de novo without a
presumption of correctness.”). In construing statutes, we keep the following guidance in
mind:

                                             -2-
               Our resolution of this issue is guided by the familiar rules of
       statutory construction. Our role is to determine legislative intent and to
       effectuate legislative purpose. The text of the statute is of primary
       importance, and the words must be given their natural and ordinary
       meaning in the context in which they appear and in light of the statute’s
       general purpose. When the language of the statute is clear and
       unambiguous, courts look no farther to ascertain its meaning. When
       necessary to resolve a statutory ambiguity or conflict, courts may consider
       matters beyond the statutory text, including public policy, historical facts
       relevant to the enactment of the statute, the background and purpose of the
       statute, and the entire statutory scheme. However, these non-codified
       external sources “cannot provide a basis for departing from clear codified
       statutory provisions.”

Mills v. Fulmarque, Inc., 360 S.W.3d 362, 368 (Tenn. 2012) (citations omitted).

                                       DISCUSSION

       Mr. Boone brought his claim against Collierville for a violation of PEPFA,
Tennessee Code Annotated section 8-50-601 through -604. Section 8-50-601 provides
that “[n]o public employee shall be prohibited from communicating with an elected
public official for any job-related purpose whatsoever.” Under section 8-50-602, it is
therefore “unlawful for any public employer to discipline, threaten to discipline or
otherwise discriminate against an employee because such employee exercised that
employee’s right to communicate with an elected public official.” Tenn. Code Ann. § 8-
50-602(a). At the time of the commencement of this action, PEPFA further provided that
where “a public employer has disciplined, threatened to discipline or otherwise
discriminated against an employee because such employee exercised the rights provided
by this part, such employee shall be entitled to treble damages plus reasonable attorney
fees.” Tenn. Code Ann. § 8-50-603(b) (2018).1

        Although PEPFA does not contain an internal statute of limitations, Mr. Boone
concedes that a PEPFA action is governed by the one-year statute of limitations
contained in Tennessee Code Annotated section 28-3-104(a). See also Weber v. Moses,
938 S.W.2d 387, 393 (Tenn. 1996) (citing Tenn. Code Ann. § 28-3-104)) (“A claim for
retaliatory discharge is a tort action which is governed by the general tort statute of
limitations which requires that a lawsuit be ‘commenced within one (1) year after the
cause of action accrued . . . .’”). Here, Mr. Boone’s state court complaint was
undisputedly filed more than a year following the accrual of his action. As such, his claim


       1
         Section 8-50-603(b) was amended in 2019 to change “treble” damages to “compensatory”
damages. 2019 Tenn. Laws Pub. Ch. 446 (H.B. 1087) (eff. May 22, 2019).
                                            -3-
is barred by the applicable statute of limitations unless another provision of law “saves”
his claim.

       In refiling his complaint within one year of the dismissal without prejudice of his
federal lawsuit, Mr. Boone relies on the application of Tennessee Code Annotated section
28-1-115, a saving statute of general application. See Lynn v. City of Jackson, 63 S.W.3d
332, 337 (Tenn. 2001) (describing section 28-1-115 as a “general saving[] statute”).
Section 28-1-115 provides that “[n]otwithstanding any applicable statute of limitation to
the contrary, any party filing an action in a federal court that is subsequently dismissed
for lack of jurisdiction shall have one (1) year from the date of such dismissal to timely
file such action in an appropriate state court.” Collierville contends, however, that
because of Collierville’s sovereign immunity, this saving statute is inapplicable to Mr.
Boone’s claim.

       “The doctrine of sovereign immunity . . . provides that suit may not be brought
against the government unless the government has consented to be sued[.]” Sneed v. City
of Red Bank, Tennessee, 459 S.W.3d 17, 23 (Tenn. 2014) (citing Tenn. Const. art. I, §
17). Under this doctrine, “‘governmental entities may prescribe the terms and conditions
under which they consent to be sued, . . . including when, in what forum, and in what
manner suit may be brought.’” Id. (quoting Cruse v. City of Columbia, 922 S.W.2d 492,
495 (Tenn.1996)). For purposes of sovereign immunity, the State or government
“includes ‘the departments, commissions, boards, institutions and municipalities of the
State.’” Davidson v. Lewis Bros. Bakery, 227 S.W.3d 17, 19 (Tenn. 2007) (quoting
Metro. Gov’t of Nashville & Davidson County v. Allen, 220 Tenn. 222, 415 S.W.2d 632,
635 (Tenn. 1967)).

        This Court has previously noted that “sovereign immunity plays an important role
when determining the application of a general saving statute to claims . . . against a State
entity.” Whitmore v. Shelby Cty. Gov’t, No. W2010-01890-COA-R3-CV, 2011 WL
3558285, at *2 (Tenn. Ct. App. Aug. 15, 2011). As such, sovereign immunity prohibits
actions against the State “unless the legislature has abrogated or waived immunity.” Id.
“[A]ny abrogation of the immunity doctrine by the legislature must be set out in ‘plain,
clear, and unmistakable terms.’” Wells v. Tenn. Bd. of Regents, 231 S.W.3d 912, 917
(Tenn. 2007) (quoting Northland Ins. Co. v. State, 33 S.W.3d 727, 731 (Tenn. 2000).
“‘[G]eneral statutes do not apply to, or affect, the State, unless they expressly so
provide[.]’” Lynn v. City of Jackson, 63 S.W.3d 332, 337 (Tenn. 2001) (quoting
Automobile Sales Co. v. Johnson, 174 Tenn. 38, 49–50, 122 S.W.2d 453, 458 (1938)).
Although Tennessee courts have not had the opportunity to determine whether the
general saving statute contained in section 28-1-115 applies to claims under PEPFA,
Tennessee courts have nearly consistently held that saving statutes of general application
are inapplicable to claims against the State because “the legislature has [not] clearly and
unmistakably demonstrated an intent for the saving statute to apply.” Whitmore, 2011
WL 3558285, at *3; see also, e.g., Davidson v. Lewis Bros. Bakery, 227 S.W.3d 17
                                            -4-
(Tenn. 2007) (declining to apply a saving statute to a claim against a State division);
Nance v. City of Knoxville, 883 S.W.2d 629, 631 (Tenn. Ct. App. 1994) (citing a number
of Tennessee Supreme Court cases in which a saving statute was not applied to a claim
against a governmental entity); Farmer v. Tennessee Dep’t of Safety, 228 S.W.3d 96,
101 (Tenn. Ct. App. 2007) (declining to apply a general saving statute to a claim against
a governmental entity); Webster v. Tennessee Bd. of Regents, 902 S.W.2d 412 (Tenn. Ct.
App. 1995) (same).

       Here, there is no dispute that PEPFA “removed sovereign immunity” under the
circumstances outlined in the statute. Pewitt v. Buford, No. 01A01-9501-CV-00025,
1995 WL 614327, at *8 (Tenn. Ct. App. Oct. 20, 1995). The question remains then
whether this removal of immunity extends to application of a general saving statute to
PEPFA claims against governmental entities. As an initial matter, there is no language in
PEPFA that specifically references any saving statute. Moreover, section 28-1-115 does
not contain explicit language applying its scheme to actions against the State. As such,
Collierville argues that sovereign immunity does not allow for the application of the
saving statute to Mr. Boone’s claim.

        Mr. Boone asserts, however, that this Court should not follow the general rule
expressed above, but rather the precedent set in Eason v. Memphis Light, Gas & Water
Div., a Div. of City of Memphis, 866 S.W.2d 952 (Tenn. Ct. App. 1993), to hold that the
saving statute is applicable to the claim asserted in this case. In Eason, a former
employee of Memphis Light, Gas & Water (“MLGW”) brought a claim in state court
against it under the Tennessee Human Rights Act (“THRA”) and federal law. Id. at 953.
The case was removed to federal court and then dismissed with prejudice. Id. The
plaintiff thereafter filed a motion to reopen his state court action, as well as a new action
against MLGW on the basis of another saving statute of general application, Tennessee
Code Annotated section 28-1-105.2 The trial court dismissed the new action and an
appeal followed. Id.

        The Court of Appeals first noted that saving statutes are remedial “and should be
liberally construed in furtherance of its purpose and in order to bring cases within its
spirit and fair intention.” Id. at 953–54 (citing Woods v. Palmer, 496 S.W.2d 474 (Tenn.
1973)). The court also cited a prior case in which this Court held that the saving statute

       2
           Section 28-1-105 provides, in relevant part as follows:

       If the action is commenced within the time limited by a rule or statute of limitation, but
       the judgment or decree is rendered against the plaintiff upon any ground not concluding
       the plaintiff's right of action, or where the judgment or decree is rendered in favor of the
       plaintiff, and is arrested, or reversed on appeal, the plaintiff . . . may, from time to time,
       commence a new action within one (1) year after the reversal or arrest.

Tenn. Code Ann. 28-1-105(a).
                                                    -5-
did not apply to the Tennessee Governmental Tort Liability Act (“GTLA”). Id. at 954
(citing Williams v. Memphis Light, Gas & Water Div., 773 S.W.2d 522 (Tenn. App.
1988)). The court noted, however, that the GTLA contained an internal statute of
limitations. Id. (“One such limitation is set forth in [section] 29-20-305(b) which
provides that ‘[t]he action must be commenced within twelve (12) months after the cause
of action arises.’”). As the Court explained:

               Where a statute creates a new liability or extends a new right to
        bring suit and that statute provides a time period within which to bring the
        action, that period

                operates as a limitation of the liability itself as created, and
                not of the remedy alone. It is a condition attached to the right
                to sue at all. Time has been made the essence of the right, and
                that right is lost if the time is disregarded. As thus defined,
                the right of action is conditional. The limitation inheres in the
                right itself.

        Automobile Sales Co. v. Johnson, 174 Tenn. 38, 122 S.W.2d 453, 457–458
        (1938).

Eason, 866 S.W.2d at 954 (internal quotation marks removed). The THRA, in contrast,
did not at that time include an internal statute of limitations.3 Id. Because the statute
applicable to the plaintiff’s claim did not contain an internal statute of limitations, the
court held that the “unmistakable legislative intent to remove whatever immunity a
governmental entity may have had” should prevail. Id. at 955. As such, “[i]n the absence
of a limitation period in the act itself, the general statute of limitations applies and thus
the savings statute, [section] 28-1-105, was applicable.” Id. at 955–56.

       Under the precedent set in Eason, Mr. Boone contends that this Court must
likewise hold that the saving statute in section 28-1-115 is applicable because PEPFA
does not contain an internal statute of limitations.4 Collierville concedes that PEPFA does
not include an internal statute of limitations, but argues that this focus is not an accurate

        3
           The court noted that the THRA had been amended following the commencement of the action to
include an internal statute of limitations. Id. at 954 n.1. The court, however, did not apply the amendment
to the plaintiff’s action in Eason. Id. at 955.
         4
           Although Eason and the present case involve different saving statutes, the parties do not assert
that this difference is material to the determination of whether Eason controls. Both saving statutes are
statutes of general application with no express language applying the provisions therein to claims against
the State. Moreover, at least one case has held that the same analysis applies to attempts to rely on either
statute. See Webster v. Tennessee Bd. of Regents, 902 S.W.2d 412, 415 (Tenn. Ct. App. 1995) (discussed
in detail, infra). As such, we consider cases involving both the saving statute contained in section 28-1-
105 and section 28-1-115 in analyzing this issue.
                                                   -6-
statement of prevailing law. Rather, Collierville contends that subsequent cases from both
this Court and the Tennessee Supreme Court mandate that the saving statute is not
applicable in this situation. We agree.

       As an initial matter, although Eason is a reported case and therefore controlling,
see Tenn. R. Sup. Ct. 4(D), its precedential value is limited where another panel of this
Court presented with this same scenario came to the opposite conclusion in a reported
case just a year later. See Webster v. Tennessee Bd. of Regents, 902 S.W.2d 412 (Tenn.
Ct. App. 1995).5 In Webster, a former employee of a state university filed a claim for
racial discrimination. Id. at 413. The plaintiff later nonsuited his case and refiled in
federal court, alleging both a federal claim and claim under the THRA. Id. The federal
case was later dismissed. Within one year of the original nonsuit and the federal
dismissal, the plaintiff refiled his action in state court. Id. The trial court dismissed this
action based on the expiration of the statute of limitations and the plaintiff appealed to
this Court. Id. at 414.

        Although the appeal in Webster occurred more than a year following the appeal in
Eason, the same version of the THRA was applicable in both cases: the version that did
not include an internal statute of limitations. Id. The Court of Appeals nevertheless held
that the saving statute contained in Tennessee Code Annotated section 28-1-105 was
inapplicable. In reaching this result, this Court first consulted the language of the saving
statute at issue and noted that “[t]here is no mention of the State in the savings statute.”
Id. (citing Tenn. Code Ann. 28-1-105). The Court thereafter explained the effect of
sovereign immunity on the application of the saving statute: “The State of Tennessee is
immune from any lawsuit brought under state law unless the lawsuit is authorized by an
act of the General Assembly. There is no statute that specifically authorizes suits to be
‘saved’ against the State.” Id. at 415. In the absence of express language in either the
saving statute or the THRA to allow claims thereunder “to be saved,” the Court
concluded that the saving statute under section 28-1-105 was simply not applicable to the
plaintiff’s claim under the THRA. The court further concluded that the same analysis
barred application of the saving statute under section 28-1-115, the same saving statute at
issue in this case. Id.

        In our view, the holdings in Eason and Webster cannot be reconciled. Both were
faced with the question of whether a saving statute of general application could be
applied to save a claim under the THRA against a governmental entity. Relying on the
law concerning when statutes create new rights to bring suits, the Eason court held that
because the THRA did not contain an internal statute of limitations, both the general
statute of limitations and the general saving statute were applicable. Eason, 866 S.W.2d
at 956. Relying on the law of sovereign immunity, the Webster Court held that in the
absence of express language indicating the General Assembly’s intent to apply the saving

       5
           Permission to appeal was denied in both Eason and Webster.
                                                 -7-
statute to the State, the saving statute is inapplicable. Another panel of this Court came to
a similar conclusion with regard to another statute that authorized suit against the State
without an internal statute of limitations. See Farmer v. Tennessee Dep’t of Safety, 228
S.W.3d 96, 101 (Tenn. Ct. App. 2007) (holding the saving statute inapplicable to a claim
against the State under the Tennessee Public Protection Act utilizing the reasoning
applied in Webster).

       Indeed, a multitude of cases have either cited the Webster rule favorably or noted
a similar rule applicable in this situation. See, e.g., Jackson v. City of Cleveland, No.
E2015-01279-COA-R3-CV, 2016 WL 4443535, at *4 (Tenn. Ct. App. Aug. 22, 2016)
(noting that “general savings statutes are inapplicable to suits against the State or other
governmental entities”); Whitmore v. Shelby Cty. Gov’t, No. W2010-01890-COA-
R3CV, 2011 WL 3558285, at *5 (Tenn. Ct. App. Aug. 15, 2011) (citing Davidson v.
Lewis Brothers Bakery, 227 S.W.3d 17 (Tenn. 2007) (“We see no reason to depart from
the holding of Webster, especially in light of more recent Tennessee Supreme Court
decisions requiring a clear, unmistakable, and explicit legislative waiver of sovereign
immunity.”)); Farmer, 228 S.W.3d at 101 (applying Webster to hold that the saving
statute was inapplicable). Some of these cases have specifically questioned the
correctness of the rule set forth in Eason. See generally Whitmore, 2011 WL 3558285, at
*6–*7; Parnell v. APCOM, Inc., No. M2003-00178-COA-R3-CV, 2004 WL 2964723, at
*4 (Tenn. Ct. App. Dec. 21, 2004) (articulating some disagreement with Eason).

        Perhaps most importantly, the Tennessee Supreme Court has expressed favor with
the rule applied in Webster and its progeny. Most recently, in Sneed v. City of Red Bank,
Tennessee, 459 S.W.3d 17 (Tenn. 2014), the Tennessee Supreme Court was faced with a
dispute over whether jury trials were authorized under the THRA. In resolving this
dispute, the Tennessee Supreme Court noted that Tennessee law includes “a long line of
Tennessee decisions, which have held that general saving statutes do not apply to suits
against the State or other governmental entities unless the statute waiving sovereign
immunity expressly permits their application.” Id. at 28 (citing the cases noted supra).
Among these cases was, of course, the decision in Webster.6 Id. As such, our supreme
court noted that prevailing law in saving statute cases “instruct[s] that, where a statute
authorizing a suit against the State or another governmental entity includes, or is subject
to, a statute of limitations, the Legislature has consented to the waiver of immunity for
that statutory period alone and no longer time.” Id. at 29.

       The Tennessee Supreme Court came to the same conclusion in Davidson v. Lewis
Bros. Bakery, 227 S.W.3d 17 (Tenn. 2007). In Davidson, an employee filed a complaint
against both his employer and the Second Injury Fund (“the Fund”). Plaintiff nonsuited
his action and then refiled, ultimately obtaining a judgment in his favor against both the
private employer and the Fund. On appeal, the Fund, a governmental entity, argued that

       6
           In contrast, the Eason decision was not cited for this proposition.
                                                     -8-
the refiled case was barred by the applicable statute of limitations, as the saving statute
did not apply to the employee’s claim on the basis of sovereign immunity. Id. at 19–20.
The Tennessee Supreme Court agreed, first noting the general rule that the court “will not
find a waiver of the State’s sovereign immunity ‘unless there is a statute clearly and
unmistakably disclosing an intent upon the part of the Legislature to permit such
litigation.’” Id. at 19 (citing Scates v. Bd. of Comm’rs of Union City, 196 Tenn. 274, 265
S.W.2d 563, 565 (Tenn. 1954)). Applying this rule to the case at hand, the court
concluded “that section 28-1-105(a) does not ‘save’ a claim against the Fund” beyond the
expiration of the statute of limitations “[b]ecause the savings statute does not contain the
waiver of sovereign immunity necessary to support a suit against the State[.]” Id. at 20. In
support, the court cited a number of consistent opinions, including Webster. See id.
(citing Lynn, 63 S.W.3d at 337; Roettger v. Metro. Gov’t of Nashville & Davidson
County, 991 S.W.2d 244, 245 (Tenn. Workers Comp. Panel 1999)); Webster, 902
S.W.2d at 414).

        Mr. Boone’s brief does not discuss the Webster case or Collierville’s argument
that Webster’s holding is most consistent with prevailing law on this topic. Unlike the
Webster case, which has been cited favorably on a number of occasions on this exact
topic, no case has followed the holding in Eason to hold that a saving statute was
applicable to the State simply because the statute authorizing the claim against the State
lacked an internal statute of limitations. Indeed, Mr. Boone has cited no case following
the decision in Eason that applied a saving statute to a claim against a governmental
entity, employing the reasoning in Eason or otherwise.

        In the absence of argument to the contrary, we must agree with Collierville that
Webster represents the appropriate lens through which to view this case. Tennessee law
requires a “clear[] and unmistakabl[e]” intent to waive the State’s sovereign immunity for
purposes of applying a general saving statute. Davidson, 227 S.W.3d at 19. Likewise, a
saving statute cannot apply to a claim against the State “where a statute authorizing a suit
against the State or another governmental entity includes, or is subject to, a statute of
limitations[.]” Sneed, 459 S.W.3d at 29. Although PEPFA does not “include[]” a statute
of limitations, it “is subject to” the statute of limitations in Tennessee Code Annotated
section 28-3-104(a). See Weber v. Moses, 938 S.W.2d at 393; c.f. State v. Sherman, No.
E2006-01226-CCA-R3-CD, 2007 WL 2011032, at *3 (Tenn. Crim. App. July 12, 2007),
aff’d, 266 S.W.3d 395 (Tenn. 2008) (“A judicial decision that interprets existing statutory
language invites an understanding that the language had always conveyed the newly
elucidated meaning, despite that no one had previously recognized it.”). Moreover, as
repeatedly stated by Tennessee courts, section 28-1-115 does not contain a “clear[] and
unmistakabl[e]” intent to apply its saving scheme to the State in derogation of sovereign
immunity. See, e.g., Baxter v. State, No. W2015-00078-COA-R3-CV, 2015 WL
9946302, at *3 (Tenn. Ct. App. Aug. 10, 2015) (“Our courts, however, have uniformly
held that the saving provision of Tennessee Code Annotated section 28-1-115 may not be
used to ‘extend the period’ within which an action must be filed against a governmental
                                             -9-
entity.”); Gore v. Tennessee Dep’t of Correction, 132 S.W.3d 369, 379 (Tenn. Ct. App.
2003) (“Tennessee Code Annotated sections 28-1-105 and 28-1-115 do not specifically
state that they are applicable to the sovereign State of Tennessee. These statutes have
been held to be in derogation of sovereign immunity and [are] not effective to toll any
statute of limitations as to the State of Tennessee.”).

        Mr. Boone seeks to avoid the application of this law by resorting to discussion of
the legislative history surrounding the enactment of PEPFA. As explained by our
supreme court, however, “[a] ‘waiver of sovereign immunity must be explicit, not
implicit.’” Smith v. Tennessee Nat’l Guard, 551 S.W.3d 702, 709 (Tenn.), cert. denied
sub nom. Smith v. Tennessee Nat. Guard, 139 S. Ct. 354, 202 L. Ed. 2d 226 (2018)
(quoting Colonial Pipeline Co. v. Morgan, 263 S.W.3d 827, 853 (Tenn. 2008)). “In other
words, statutes waiving sovereign immunity must ‘clearly and unmistakably’ express the
General Assembly’s intent to permit claims against the State.” Id. (citing Davidson, 227
S.W.3d at 19). As such, we focus solely on “the actual words chosen and enacted by the
legislature[,]” rather than a legislative intent derived from the legislative history. Id.
(citing Mullins v. State, 320 S.W.3d 273, 278 (Tenn. 2010)).

       In sum, the weight of authority from both this Court and the Tennessee Supreme
Court indicate that a saving statute will not apply to a claim against a governmental entity
unless a statute “clearly and unmistakably” expresses the General Assembly’s intent to
permit the claim against the State. In this case, nothing in section 28-1-115 or PEPFA
explicitly evinces this intent. Moreover, the General Assembly’s choice not to include an
internal statute of limitations within PEPFA does not meet the explicit or unmistakable
standard necessary to find a waiver of sovereign immunity. As such, the trial court erred
in applying the section 28-1-115 saving statute to Mr. Boone’s claim. In the absence of a
saving statute, there is no dispute that Mr. Boone’s claim is time-barred.

                                      CONCLUSION

       The judgment of the Shelby County Chancery Court is reversed and this matter is
remanded to the trial court for the entry of an order of dismissal. Costs of this appeal are
assessed to Appellee William L. Boone, for which execution may issue if necessary.



                                                    _________________________________
                                                    J. STEVEN STAFFORD, JUDGE




                                           - 10 -